 1                                                    HONORABLE RICHARD A. JONES
 2
 3
 4
 5
 6
 7
                            UNITED STATES DISTRICT COURT
 8                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 9
10         NORTHWEST ADMINISTRATORS
11         INC.,                                          CASE NO. C18-1482-RAJ

12                              Plaintiff,                ORDER
13                v.
14
           HAROLD SMITH & SON, INC., a
15         California corporation,
16                              Defendant.
17
18         This matter comes before the Court on Plaintiff’s motion for default judgment.
19 Dkt. # 9. The Court GRANTS the motion and directs the clerk to enter default judgment
20 as directed at the conclusion of this order.
21         The Court’s role in reviewing a motion for default judgment is not ministerial. It
22 must accept all well-pleaded allegations of the complaint as fact, except facts related to
23 the amount of damages. TeleVideo Sys., Inc. v. Heidenthal, 826 F.2d 915, 917-18 (9th
24 Cir. 1987). Where those facts establish a defendant’s liability, the Court has discretion,
25 not an obligation, to enter a default judgment. Aldabe v. Aldabe, 616 F.2d 1089, 1092
26 (9th Cir. 1980); Alan Neuman Productions, Inc. v. Albright, 862 F.2d 1388, 1392 (9th
27


     ORDER- 1
 1 Cir. 1988). The plaintiff must submit evidence supporting a claim for a particular sum of
 2 damages. TeleVideo Sys., 826 F.2d at 917-18; see also Fed. R. Civ. P. 55(b)(2)(B). If the
 3 plaintiff cannot prove that the sum it seeks is “a liquidated sum or capable of
 4 mathematical calculation,” the Court must hold a hearing or otherwise ensure that the
 5 damage award is appropriate. Davis v. Fendler, 650 F.2d 1154, 1161 (9th Cir. 1981).
 6         Plaintiff is the authorized administrative agent for and assignee of the Western
 7 Conference of Teamsters Pension Trust Fund. The evidence it has presented establishes
 8 that Defendant was delinquent in its monthly contributions to the fund. The evidence
 9 demonstrates that the amount of liability for the delinquency is $98,894.26, plus
10 liquidated damages in the amount of $24,568.65, and interest in the amount of $2,148.72.
11         In addition, Plaintiff requests attorney fees and costs. Although Plaintiff’s
12 evidence of attorney fees includes the hourly fees of non-attorneys, Plaintiff has
13 established that its counsel does not incorporate non-attorney work into his hourly rate,
14 and has established that counsel actually bills Plaintiff for the work of non-attorneys.
15 Dkt. # 9 at 5. In accordance with Trustees of the Const. Indus. & Laborers Health &
16 Welfare Trust v. Redland Ins. Co., 460 F.3d 1253, 1256-57 (9th Cir. 2006), the Court
17 awards the hourly fees of both Plaintiff’s counsel and counsel’s hourly-billing support
18 staff. The Court finds that Plaintiff’s evidence supports an attorney fee award of $797.90
19 and costs of $762.74.
20         The Clerk shall enter default judgment in accordance with this order.
21
22         Dated this 15th day of May, 2019.
23
24
25
                                                     A
                                                     The Honorable Richard A. Jones
26
                                                     United States District Judge
27


     ORDER- 2
